Citation Nr: 0803585	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  06-33 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty with the 
United States Navy from August 1976 to August 1980. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  The veteran had a hearing before the Board in 
December 2007 and the transcript is of record. 

The Board notes that the last Statement of the Case relating 
to this claim was issued in July 2006.  Thereafter, 
additional, relevant and non-duplicative documents were 
received at the veteran's hearing.  Review by the agency of 
original jurisdiction (AOJ) is not needed, however, because 
the evidence received was submitted with a signed waiver of 
regional office consideration. 


FINDING OF FACT

The veteran's PTSD has been medically attributed to an in-
service stressful incident. 


CONCLUSION OF LAW

The veteran's PTSD was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2006) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)). 

The veteran alleges that his PTSD is a result of witnessing 
an explosion aboard the U.S.S. Fox in September 1979 where 
two Navy men were severely injured.  He alleges at the time 
he was on watch duty as the machinist mate.  The explosion 
occurred in the engine room and, while securing the area, he 
was in fear of a second explosion.  He alleges that ever 
since the explosion he has had nightmares and anxiety, 
constantly reliving the event in his mind.  He believes the 
incident is responsible for his current PTSD. 

The veteran's DD-214 confirms he was a machinist mate aboard 
the U.S.S. Fox during the alleged explosion.  During his 
hearing, the veteran provided log books from the U.S.S. Fox 
detailing the explosion, the two injuries and his involvement 
in securing the area after the explosion.  In short, the 
veteran's personnel records as well as log books confirm the 
explosion took place during his military service and also 
demonstrate his own personal involvement.

The pertinent question here is whether the veteran has a 
diagnosis of PTSD attributed to the confirmed September 1979 
engine explosion incident.  Resolving all reasonable doubt in 
favor of the veteran, the Board concludes he does.

VA outpatient treatment records of record indicate a 
diagnosis of PTSD in January 1998.  From that time through 
2004, VA outpatient treatment records indicate the veteran 
was continuously treated for various psychiatric conditions, 
to include PTSD.  Military stressors responsible for his 
PTSD, however, were detailed in the records inconsistently.  
The treatment records all indicate the veteran's PTSD was due 
to an explosion aboard the U.S.S. Fox, but at times the 
veteran indicated four people died from decapitation, at 
other times he indicated only two died and still at other 
times the veteran reported two explosions.  

During his hearing, the veteran indicated his inconsistent 
recollection of the event has to do with delusions suffered 
from other psychiatric conditions.  He alleges that on a 
"bad" day, he will believe the explosion resulted in 
multiple deaths by decapitation.  On better days, he recalls 
clearly two injured Navy men with lacerations and second-to-
third degree burns due to one explosion in the engine room, 
although he feared a second explosion at the time. 

Although there is some lack of consistency as to the 
veteran's recollection of details as to the verified in-
service stressful incident, the Board finds the preponderance 
of the evidence supports a finding that his PTSD is related 
to service.  The veteran's DD-214 and personnel files coupled 
with the logbooks from September 1979 indicate the veteran 
was on watch duty and participated in securing the area after 
the engine explosion aboard the U.S.S. Fox.  The fact that 
the explosion resulted in two injuries rather than four 
fatalities does not take away from the fact that the 
explosion did take place.  The Board, therefore, concludes 
that service connection is warranted for PTSD. 

As this decision represents a complete allowance of the 
benefit sought on appeal, it is not necessary for the Board 
to discuss the Veterans Claims Assistance Act of 2000 and 
whether the duties to notify and assist have been properly 
discharged by VA.  Upon return of this case to the RO, it 
will be making a decision regarding disability rating and 
effective date.  If the veteran disagrees with either as 
assigned by the RO, he may file a notice of disagreement and 
appeal the determination(s).  The veteran is not prejudiced 
by the Board's decision on the merits of this appeal.


ORDER

Entitlement to service connection for PTSD is granted.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


